 



Revised 2006
EXHIBIT 10.27
STOCK OPTION AGREEMENT
TERMS AND CONDITIONS
(Rev. 2006)
     These Terms and Conditions constitute a part of the Stock Option Agreement,
dated as of the date set forth on the Signature Page to Stock Option Agreement
Terms and Conditions made a part hereof (the “Signature Page”), concerning
certain Options granted by Complete Production Services, Inc., a Delaware
corporation hereinafter referred to as “Company,” to the employee of the Company
(or an Affiliate of the Company) listed on the Signature Page, hereinafter
referred to as “Employee.” These Terms and Conditions and the Signature Page are
collectively referred to as the “Agreement.”
     WHEREAS, the Company wishes to afford the Employee the opportunity to
purchase shares of its $0.01 par value Common Stock;
     WHEREAS, the Company wishes to carry out the Amended and Restated 2001
Stock Incentive Plan, as the same may be amended from time to time (the “Plan”),
the terms of which are hereby incorporated by reference and made a part of this
Agreement; and
     WHEREAS, the Administrator of the Plan has determined that it would be to
the advantage and best interest of the Company and its stockholders to grant the
Option provided for herein to the Employee as an inducement to enter into or
remain in the service of the Company or an Affiliate of the Company and as an
incentive for increased efforts during such service, and has advised the Company
thereof and instructed the undersigned officers to issue said Option.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I.
DEFINITIONS
     Whenever the following terms are used in this Agreement, they shall have
the meaning specified below unless the context clearly indicates to the
contrary. The masculine pronoun shall include the feminine and neuter, and the
singular the plural, where the context so indicates. Capitalized terms used but
not defined in this Agreement shall have the meaning ascribed to such terms in
the Plan.
Section 1.1. Administrator
     “Administrator” shall mean the entity that conducts the administration of
the Plan (including the grant of Awards) as provided therein, and generally
shall refer to the Compensation Committee of the Board, unless and to the extent
(a) the Board has assumed the authority for administration of all or any part of
the Plan, or (b) the Compensation Committee has delegated the authority for
administration of all or part of the Plan.
Section 1.2. Affiliate
     “Affiliate” shall mean means any corporation, partnership, limited
liability company or partnership, association, trust or other organization
which, directly or indirectly, controls, is controlled by, or is under common
control with, the Company. For purposes of the preceding sentence, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as

 



--------------------------------------------------------------------------------



 



used with respect to any entity or organization, shall mean the possession,
directly or indirectly, of the power (i) to vote more than 50% of the securities
having ordinary voting power for the election of directors of the controlled
entity or organization, or (ii) to direct or cause the direction of the
management and policies of the controlled entity or organization, whether
through the ownership of voting securities or by contract or otherwise.
Section 1.3. Board
     “Board” shall mean the Board of Directors of the Company.
Section 1.4. Code
     “Code” shall mean the Internal Revenue Code of 1986, as amended.
Section 1.5. Common Stock
     “Common Stock” shall mean the common stock of the Company, par value $0.01
per share, and any equity security of the Company issued or authorized to be
issued in the future, but excluding any warrants, options or other rights to
purchase Common Stock. Debt securities of the Company convertible into Common
Stock shall be deemed equity securities of the Company.
Section 1.6. Change of Control Value
     “Change of Control Value” shall mean an amount equal the amount determined
in clause (i), (ii) or (iii), whichever is applicable, as follows: (i) the per
share price offered to stockholders of the Company in any merger, consolidation,
sale of assets or dissolution transaction, (ii) the price per share offered to
stockholders of the Company in any tender offer or exchange offer whereby a
Company Change takes place, or (iii) if such Company Change occurs other than
pursuant to a tender or exchange offer, the Fair Market Value per share of the
shares into which such Options being surrendered are exercisable, as determined
by the Administrator as of the date determined by the Administrator to be the
date of cancellation and surrender of such Options.
Section 1.7. Company
     “Company” shall mean Complete Production Services, Inc., a Delaware
corporation, or any successor corporation.
Section 1.8. Company Change
     “Company Change” shall mean an event whereby the Company shall not be the
not be the surviving entity in any merger or consolidation (or survives only as
a subsidiary of an entity), (ii) the Company sells, leases or exchanges or
agrees to sell, lease or exchange all or substantially all of its assets to any
other person or entity, (iii) the Company is to be dissolved and liquidated,
(iv) any person or entity (other than SCF-IV, L.P. and its Affiliates),
including a “group” as contemplated by Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended, acquires or gains ownership or control
(including, without limitation, power to vote) of more than 50% of the
outstanding shares of the Company’s voting stock (based upon voting power), or
(v) contested election of the Board, the persons who were members of the Board
before such election shall cease to constitute a majority of the Board.

2



--------------------------------------------------------------------------------



 



Section 1.9. Employee
     “Employee” shall mean shall mean the employee granted an Option under this
Agreement and the Plan and listed on the Signature Page.
Section 1.10. Exchange Act
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
Section 1.11. Option
     “Option” shall mean a non-qualified stock option and/or incentive stock
option granted under this Agreement and Article VII of the Plan, as specified on
the Signature Page.
Section 1.12. Plan
     “Plan” shall mean the Complete Production Services, Inc. Amended and
Restated 2001 Stock Incentive Plan, as amended and/or restated from time to
time.
Section 1.13. QDRO
     “QDRO” shall mean a qualified domestic relations order as defined by the
Code or Title I of the Employee Retirement Income Security Act of 1974, as
amended, or the rules thereunder.
Section 1.14. Rule 16b-3
     “Rule 16b-3” shall mean that certain Rule 16b-3 under the Exchange Act, as
such Rule may be amended from time to time.
Section 1.15. Secretary
     “Secretary” shall mean the Secretary of the Company.
Section 1.16. Securities Act
     “Securities Act” shall mean the Securities Act of 1933, as amended.
Section 1.17. Termination of Employment
     “Termination of Employment” shall mean the time when the employee-employer
relationship between the Employee and the Company or any Affiliate is terminated
for any reason, including, but not by way of limitation, a termination by
resignation, discharge, death, disability or retirement, but excluding
(i) terminations where there is a simultaneous reemployment, continuing
employment of the Employee by the Company or any Affiliate, (ii) at the
discretion of the Administrator, terminations which result in a temporary
severance of the employee-employer relationship, and (iii) terminations which
are followed by the simultaneous establishment of a consulting relationship by
the Company or any Affiliate with the Employee. The Administrator, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a Termination of Employment resulted from a discharge
for good cause, and all questions of whether particular leaves of absence
constitute Terminations of

3



--------------------------------------------------------------------------------



 



Employment. Notwithstanding any other provision of the Plan or this Agreement,
the Company or any Affiliate has an absolute and unrestricted right to terminate
the Employee’s employment at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in writing.
ARTICLE II.
GRANT OF OPTION
Section 2.1. Grant of Option
     Effective as of the Grant Date set forth on the Signature Page, the Company
irrevocably grants to the Employee the option to purchase any part or all of the
aggregate number of shares of its Common Stock set forth on the Signature Page,
all upon the terms and conditions set forth in this Agreement. On the Signature
Page, the Company has indicated for this Option to be either a non-qualified or
incentive stock option, or to apportion the Option shares between the two.
Section 2.2. Purchase Price
     The per share purchase price of the shares of Common Stock covered by the
Option is set forth on the Signature Page, and shall not be subject to
commission or other charge.
Section 2.3. Consideration to Company
     In consideration of the granting of this Option by the Company, the
Employee (i) agrees to render faithful and efficient services to the Company or
its any Affiliate, with such duties and responsibilities as the Company or any
Affiliate shall from time to time prescribe, for a period of at least one
(1) year from the date this Option is granted, (ii) agrees not disclose or use,
directly or indirectly, any proprietary or confidential information concerning
the Company or any Affiliate so long as such information is proprietary and/or
confidential, except any disclosure or use that is for the benefit of the
Company or such Affiliate and incidental to the Employee’s employment, and
(iii) agrees to abide by all of the terms and conditions of this Agreement and
the Plan. Nothing in the Plan or this Agreement shall confer upon the Employee
any right to continue in the employ of the Company or any Affiliate, or shall
interfere with or restrict in any way the rights of the Company and any
Affiliate, which are hereby expressly reserved, to discharge the Employee at any
time for any reason whatsoever, with or without good cause.
Section 2.4. Adjustments in Option
     (a) In the event that the outstanding shares of the stock subject to the
Option are changed into or exchanged for a different number or kind of shares of
the Company or other securities of the Company, or of another corporation, by
reason of reorganization, merger, consolidation, recapitalization,
reclassification, stock split-up, stock dividend or combination of shares, the
Administrator shall make an appropriate and equitable adjustment in the number
and kind of shares as to which the Option, or portions thereof then unexercised,
shall be exercisable, to the end that after such event the Employee’s
proportionate interest shall be maintained as before the occurrence of such
event. Such adjustment in the Option may include any necessary corresponding
adjustment in the Option price per share, but shall be made without change in
the total price applicable to the unexercised portion of the Option (except for
any change in the aggregate price resulting from rounding-off of share
quantities or prices). Any such adjustment made by the Administrator shall be
final and binding upon the Employee, the Company and all other interested
persons.

4



--------------------------------------------------------------------------------



 



     (b) Notwithstanding the foregoing, in the event of a Company Change, the
Administrator, acting in its sole discretion without the consent or approval of
any Employee, shall effect one or more of the following alternatives, which
alternatives may vary among individual Employees and which may vary among
Options held by any individual Employee:

  •   accelerate the time at which Options then outstanding may be exercised so
that such Option may be exercised in full for a limited period of time, after
which time all unexercised Options and all rights of Employees thereunder shall
terminate;     •   require the mandatory surrender to the Company by selected
Employees of some or all of the outstanding Options held by such Employees
(irrespective of whether such Options are then exercisable under the provisions
of the Plan), in which event the Administrator shall thereupon cancel such
Options and cause the Company to pay to each Employee an amount of cash per
share equal to the excess, if any, of the Change of Control Value of the shares
subject to such Option over the exercise price(s) under such Options for such
shares; or     •   make such adjustments to Options then outstanding as the
Administrator deems appropriate to reflect such Company Change (provided,
however, that the Administrator may determine in its sole discretion that no
adjustment is necessary to Options then outstanding), including, without
limitation, adjusting an Option to provide that the number and class of shares
of Common Stock covered by such Option shall be adjusted so that such Option
shall thereafter cover securities of the surviving or acquiring corporation or
other property (including, without limitation, cash).

ARTICLE III.
PERIOD OF EXERCISABILITY
Section 3.1. Commencement of Exercisability
     The Option shall become exercisable in the time and manner set forth on the
Signature Page. Except as otherwise may be provided by the Administrator, no
portion of the Option that is unexercisable at Termination of Employment shall
thereafter become exercisable.
Section 3.2. Duration of Exercisability
     The installments provided for in the Signature Page are cumulative. Each
such installment that becomes exercisable pursuant to the Signature Page shall
remain exercisable until it becomes unexercisable under Section 3.3.
Section 3.3. Expiration of Option
     Except to the extent otherwise set forth in the Signature Page or any other
agreement between the Company and the Employee, if applicable, the Option may
not be exercised to any extent by anyone after the first to occur of the
following events:
     (a) The expiration of ten (10) years from the date the Option was granted,
as set forth on the Signature Page;

5



--------------------------------------------------------------------------------



 



     (b) The expiration of three (3) months following the date of the Employee’s
Termination of Employment, other than a Termination of Employment due to
Employee’s death or disability (within the meaning of Section 22(e)(3) of the
Code), unless the Employee dies within said three-month period;
     (c) The expiration of one (1) year from the date of the Employee’s
Termination of Employment by reason of his disability (within the meaning of
Section 22(e)(3) of the Code); or
     (d) The expiration of one (1) year from the date of the Employee’s death.
Section 3.4. Special Tax Consequences
     The Employee acknowledges that, to the extent that the aggregate fair
market value of stock with respect to which “incentive stock options” (within
the meaning of Section 422 of the Code, but without regard to Section 422(d) of
the Code), including all or such portion of the Option as noted on the Signature
Page to be treated as an incentive stock option, are exercisable for the first
time by the Employee during any calendar year (under the Plan and all other
incentive stock option plans of the Company and any Affiliate of the Company)
exceeds $100,000, such options shall be treated for all purposes as not
qualifying under Section 422 of the Code and therefore shall be subject to
taxation as non-qualified options. The Employee further acknowledges that the
rules set forth in the preceding sentence shall be applied by taking options
into account in the order in which they were granted.
ARTICLE IV.
EXERCISE OF OPTION
Section 4.1. Person Eligible to Exercise
     During the lifetime of the Employee, only he or she may exercise the Option
or any portion thereof, or, to the extent the Option or any portion thereof is
transferred in accordance with the terms of the Plan, such permitted transferee
may exercise the Option or such portion thereof so transferred. After the death
of the Employee, any exercisable portion of the Option may, prior to the time
when the Option becomes unexercisable under Section 3.3, be exercised by his or
her personal representative or by any person empowered to do so under the
Employee’s will or under the then applicable laws of descent and distribution.
Section 4.2. Partial Exercise
     Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.3;
provided, however, that each partial exercise shall be for not less than one
hundred (100) shares (or the minimum installment set forth in Section 3.1, if a
smaller number of shares) and shall be for whole shares only.
Section 4.3. Manner of Exercise
     The Option, or any exercisable portion thereof, may be exercised solely by
delivery to the Secretary or his office of all of the following prior to the
time when the Option or such portion becomes unexercisable under Section 3.3:

6



--------------------------------------------------------------------------------



 



     (a) Notice in writing signed by the Employee or the other person then
entitled to exercise the Option or portion, stating that the Option or portion
is thereby exercised, such notice complying with all applicable rules
established by the Administrator or its designee;
     (b) Full payment to the Company of the aggregate exercise price, which
payment shall be by any of the following, or a combination thereof:
     (i) In cash or check;
     (ii) Through the delivery of a notice that the Employee has placed a market
sell order with a broker with respect to the shares of Common Stock then
issuable upon exercise of the Option, and the broker pays a sufficient portion
of the net proceeds of the sale to the Company in satisfaction of the Option
exercise price; or
     (iii) With the consent of the Administrator, through the surrender of
shares of Common Stock then issuable upon exercise of the Option having a Fair
Market Value on the date of Option exercise equal to the aggregate exercise
price of the Option or exercised portion thereof; or
     (iv) With the consent of the Administrator, through the delivery (actually
or constructively) of shares of Common Stock to the Company with a Fair Market
Value on the date of Option exercise equal to the aggregate exercise price of
the Option or exercised portion thereof; or
     (v) With the consent of the Administrator, through any other consideration
permitted under the Plan and applicable law;
     (c) Full payment to the Company (or Affiliate employer) of all amounts
which, under federal, state or local tax law, it is required to withhold upon
exercise of the Option, which, with the consent of the Administrator, may be in
the form of consideration used by the Employee to pay for such shares under
Section 4.3(b); provided, however, that if such payment is in the form of shares
of Common Stock withheld from exercise or delivered (actually or constructively)
by the Employee, the Fair Market Value of such shares shall not exceed the sums
necessary to pay the tax withholding based on the minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes, that are
applicable to such supplemental taxable income; and
     (d) In the event the Option or portion shall be exercised pursuant to
Section 4.1 by any person or persons other than the Employee, appropriate proof
of the right of such person or persons to exercise the Option.
Section 4.4. Conditions to Issuance of Stock Certificates
     The shares of stock deliverable upon the exercise of the Option, or any
portion thereof, may be either previously authorized but unissued shares or
issued shares, which have then been reacquired by the Company. Such shares shall
be fully paid and nonassessable. The Company shall not be required to issue or
deliver any certificate or certificates for shares of stock purchased upon the
exercise of the Option or portion thereof prior to fulfillment of all of the
following conditions:
     (a) The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed;

7



--------------------------------------------------------------------------------



 



     (b) The completion and continued availability of any registration or other
qualification of such shares under any state or federal law or under rulings or
regulations of the Securities and Exchange Commission or of any other
governmental regulatory body, which the Administrator shall, in its absolute
discretion, deem necessary or advisable;
     (c) The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;
     (d) The receipt by the Company (or Affiliate employer) of full payment for
such shares, including payment of all amounts which, under federal, state or
local tax law, it is required to withhold upon exercise of the Option; and
     (e) The lapse of such reasonable period of time following the exercise of
the Option as the Administrator may from time to time establish for reasons of
administrative convenience.
Section 4.5. Rights as Stockholder
     The Employee shall not be, nor have any of the rights or privileges of, a
stockholder of the Company in respect of any shares purchasable upon the
exercise of any part of the Option unless and until such shares of Common Stock
shall have been issued by the Company to the Employee, as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company, or by the issuance of a stock certificate in Employee’s
name.
ARTICLE V.
OTHER PROVISIONS
Section 5.1. Administration
     The Administrator shall have the power to interpret the Plan and this
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules. All actions taken and all interpretations and determinations
made by the Administrator in good faith shall be final and binding upon the
Employee, the Company and all other interested persons. No member of the
Administrator shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Option. In its
absolute discretion, the Board may at any time and from time to time exercise
any and all rights and duties of the Administrator under this Plan except with
respect to matters which under Rule 16b-3 or Section 162(m) of the Code, or any
regulations or rules issued thereunder, are required to be determined in the
sole discretion of the Administrator.
Section 5.2. Option Not Transferable
     (a) Subject to Section 5.2(b), neither the Option nor any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of the Employee or his successors in interest or shall be subject to disposition
by transfer, alienation, anticipation, pledge, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect; provided, however, that this
Section 5.2(a) shall not prevent transfers by will or by the applicable laws of
descent and distribution or, to the extent not prohibited by the Code, pursuant
to a QDRO.

8



--------------------------------------------------------------------------------



 



     (b) Notwithstanding the foregoing provisions of Section 5.2(a), the
Administrator, in its sole discretion, may permit the transfer of the Option by
the Employee, by gift or contribution, to a “family member” of the Employee (as
defined under the instructions to use of Form S-8). Any Option that has been so
transferred or transferred pursuant to a QDRO shall continue to be subject to
all of the terms and conditions as applicable to the original Employee, and the
transferee shall execute any and all such documents requested by the
Administrator in connection with the transfer, including without limitation to
evidence the transfer and to satisfy any requirements for an exemption for the
transfer under applicable federal and state securities laws.
Section 5.3. Shares to Be Reserved
     The Company shall at all times during the term of the Option reserve and
keep available such number of shares of stock as will be sufficient to satisfy
the requirements of this Agreement.
Section 5.4. Notices
     Any notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company in care of its Secretary, and any notice to be
given to the Employee shall be addressed to him at the address given beneath his
signature hereto. By a notice given pursuant to this Section 5.4, either party
may hereafter designate a different address for notices to be given to him. Any
notice, which is required to be given to the Employee, shall, if the Employee is
then deceased, be given to the Employee’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 5.4. Any notice shall be deemed duly given
when delivered in person or enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.
Section 5.5. Titles
     Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of this Agreement.
Section 5.6. Construction
     This Agreement shall be administered, interpreted and enforced under the
laws of the State of Delaware.
Section 5.7. Conformity to Securities Laws
     The Employee acknowledges that the Plan and this Agreement are intended to
conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act and any and all regulations and rules promulgated by the
Securities and Exchange Commission thereunder, including without limitation
Rule 16b-3. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Option is granted and may be exercised, only in such a
manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.
Section 5.8. Notification of Disposition
     If this Option is designated as an Incentive Stock Option, the Employee
shall give prompt notice to the Company of any disposition or other transfer of
any shares of Common Stock acquired under

9



--------------------------------------------------------------------------------



 



this Agreement if such disposition or transfer is made (a) within two years from
the grant date with respect to such shares or (b) within one year after the
transfer of such shares to the Employee. Such notice shall specify the date of
such disposition or other transfer and the amount realized, in cash, other
property, assumption of indebtedness or other consideration, by Employee in such
disposition or other transfer.
Section 5.9. Arbitration
     In exchange for the option granted herein and the other promises exchanged
herein, the parties agree to submit any and all disputes, claims or
controversies arising out of, or relating to, Employee’s employment, to final
and binding arbitration before the American Arbitration Association in
accordance with its rules relating to the resolution of employment disputes, in
effect at the time of the demand for arbitration. THE COMPANY AND THE EMPLOYEE
UNDERSTAND AND AGREE THAT BY AGREEING TO THE PROVISIONS OF THIS SECTION 5.9 THEY
ARE WAIVING THEIR RIGHT TO A JURY OR COURT TRIAL.
     This Section 5.9 expressly applies to all claims arising out of and
relating to Employee’s employment, including without limitation to, any claims
of employment discrimination, harassment, retaliation and any other employment
related claim. This Section 5.9 expressly applies, but is not limited, to claims
brought under Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act, the Family Medical Leave Act, the Americans with Disabilities
Act, the California Labor Code, the Texas Labor Code, the Fair Employment and
Housing Act, and all other state and local laws. This Section 5.9 does not apply
to those claims where expressly prohibited by law, such as claims arising under
the National Labor Relations Act, claims for medical and disability benefits
under applicable Workers’ Compensation statues and claims for unemployment
benefits. Employees, officers, Board members and anyone else acting as an agent
of the Company or any Affiliate are intended beneficiaries of this Section 5.9
and the parties agree that any claim against an intended beneficiary of this
Section 5.9 arising out of or relating to Employee’s employment will be subject
to this Section 5.9.
     This Section 5.9 may be enforced by any court of competent jurisdiction,
and the party seeking enforcement shall be entitled to an award of all costs,
fees and expenses, including attorneys fees, to be paid by the party against
whom enforcement is ordered.
     The arbitration shall be held at the office of the American Arbitration
Association in Harris County, Texas before a single neutral arbitrator. The
Company shall assume responsibility for any costs payable to the American
Arbitration Association in connection with the arbitration, including the costs
and fees of the arbitrator. However, the arbitrator shall make such orders with
respect to attorneys’ fees and other costs in accordance with applicable law.
     The award or decision of the arbitrator shall be final and binding on the
parties and judgment on the arbitrator’s decision may be entered in any court
having jurisdiction. Each of the parties consents to the exercise of personal
jurisdiction over such person by such court and to the propriety of venue of
such court for the purpose of carrying out this provision; and each waives any
objections that such person would otherwise have to the same.
     This Section 5.9 shall in no way effect Employee’s or the Company’s right
to seek emergency injunctive relief from a court of competent jurisdiction,
which relief may remain in full force and effect pending the outcome of the
arbitration proceedings.
     Notwithstanding the foregoing, the provisions of this Section 5.9 shall be
deemed modified and/or superceded to the extent necessary to be consistent with
any applicable terms contained

10



--------------------------------------------------------------------------------



 



in any employment agreement or other agreement between the Company and the
Employee, which agreement shall take precedence over this Section 5.9.
Section 5.10. Amendments
     This Agreement may not be modified or amended in any way that adversely
affects the Employee’s rights hereunder, except by an instrument in writing
signed by the Employee or such other person as may be permitted to exercise the
Option pursuant to Section 4.1 and by a duly authorized representative of the
Company.

11